Order entered February 24, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00290-CR
                               No. 05-20-00292-CR

                     JAMES ARNAZ RANDLE, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 203rd Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F17-30614-P & F17-30615-P

                                     ORDER

      The Court DENIES appellant’s February 22, 2021 pro se motion for an
extension of time to file a brief. Appellant is represented by appointed counsel and
is not entitled to hybrid representation. See Rudd v. State, 616 S.W.2d 623 (Tex.
Crim. App. [Panel Op.] 1981); see also Bledsoe v. State, 178 S.W.3d 824, 827
(Tex. Crim. App. 2005).
      Appellant’s brief has been filed. The State’s brief is due by March 24, 2021.
                                             /s/   LANA MYERS
                                                   JUSTICE